Blanchard, J.
This is a motion to refer the proceedings above entitled to referees to take testimony and to report with opinion. These proceedings are brought by writ of certiorari to review assessments for taxation, during the years 1899, 1900 and 1901, against various large parcels "of improved real estate in ¡New York city. The proceedings are twenty-one in number, and are brought by eight separate and distinct sets of relators, and in the instance of every parcel a review of the assessment for two or more of the years above mentioned is asked. .Since the parcels upon which a review of assessment is asked are very valuable, including such buildings as the Pulitzer building, the Wanamaker building, the Oammeyer building and similar valuable structures, it is clear that the testimony of the very best experts, men whose time is so occupied that it might well be impossible to assemble them and keep them together for the purpose of trial in court, will be offered in evidence, and that the interests of justice require that ample opportunity to cross-examine these witnesses and to introduce rebutting testimony should be afforded. As the affidavit of the assistant corporation counsel shows, the eiperience of the past proves that these ends may best be accomplished in hearings before a referee rather than by trial in court, and in only a very few instances, and those involving real estate of less importance than that in the present case, and requiring merely about one *336day to try, has the court in recent years tried proceedings for the review of assessments of real property. Since the issue, in all the present cases, is that the relators’ property is assessed higher in proportion to its value than other property in the tax-rolls, it- is clear that proof of value of large numbers of parcels will be offered. Thus, in the People ex rel. Stewart v. Feitner, 95 App. Div. 481, the relator offered proof of the value of about 577 parcels and the defendants of about 123. In People ex rel. Western Electric Co. v. Feitner, 96 App. Div. 615, the relator offered proof of about 145 parcels and the defendants of about 50. In the Mutual Reserve case, N. Y. L. J., Dec. 19, 1905, the relator offered proof of about 60 parcels and the defendants of about 266. Since the value of the property involved in the present proceedings shows every promise that the proof will be as thorough as in the proceedings above mentioned, the advantages of taking testimony before a referee, rather than in court, are apparent. Accordingly, the court is disposed to exercise the discretion conferred upon it in such proceedings by section 253 of the Tax Law, and to refer these proceedings to various referees. The court will make orders containing such reasonable provisions for expediting these proceedings as the parties may agree upon, following the lines suggested in the affidavit of the assistant corporation counsel.
Ordered accordingly.